DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-17-22 has been entered. 
Claims 1-26 have been canceled. Claims 27-46 have been added and are under consideration. 
Applicant's arguments filed 6-17-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
When amending the claims to something similar, please do not cancel the claims and start over. This makes tracking the changes burdensome and impedes prosecution. 

Claim Rejections - 35 USC § 103
A) Claims 27-30, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Billerbeck (Blood, 2011, Vol. 117, No. 11, pg 3076-3086) in view of Flavell (WO 2014/039782). 
Billerbeck crossed NOD.Cg-PrkdcscidTg(hSCF/hGM-CSF/hIL3) mice onto an NSG background (pg 3077, col. 1, “Mice”) which is equivalent to a mouse whose genome comprises nucleic acid sequences encoding hSCF, hGM-CSF and hIL3 as required in claim 27, 37. The NSG background makes them “immunodeficient” as required in claim 27, 37. 
Billerbeck did not teach the mouse genome comprised a nucleic acid sequence encoding hCSF1 as required in claim 27, 37. 
However, Flavell taught a mouse expressing hGM-CSF/IL3/hCSF1 given human HSCs (pg 13, lines 24-30) and human tumor cells (Fig.4). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a NSG- hSCF/hGM-CSF/hIL3 mouse described by Billerbeck and have it express hCSF1 as described by Flavell. Those of ordinary skill in the art at the time of filing would have been motivated to add the nucleic acid sequence encoding hCSF1 to more closely reflect the human cytokines that control HSC growth and differentiation, thereby increasing the humanization of the mouse. 
Claim 27, 37 requires the mouse supports engraftment of human CD34+ cells and development of a higher number of CD14+ macrophages and CD56+ NK cells. The immunodeficient NSG mouse expressing hSCF, hGM-CSF, and hIL3, but not hCSF1 described by Billerbeck supports engraftment of CD34+ cells and development of a higher number of CD14+ macrophages and CD56+ NK cells than a wild-type mouse or an NSG mouse that does not express hSCF, hGM-CSF, and hIL3 as displayed by applicants in Fig. 2A-2E. 
There was a reasonable expectation of successfully arriving at the claimed invention because the mice of Billerbeck and Flavell are simply bred to obtain the genome claimed. Crossbreeding genetically modified mice was well-within the skill of the ordinary artisan at the time of filing (Billerbeck, pg 3077, col. 1, last full paragraph; Flavell, paragraph bridging pg 41-42) and would have handily allowed those of ordinary skill in the art at the time of filing to arrive at the claimed invention. 
The NSG background is a NOD background as required in claim 28.
The mice of Billerbeck were crossed on to the NSG background (pg 3077, “Mice”) which lack functional IL2rg and Prkdc genes (see original claim 2) as required in claims 29 and 32. 
The Prkdcscid background in NSG mice causes the mice to lack a functional Prkdc gene and not express functional Prkdc as required in claim 30. 
Billerbeck introduced human CD34+ cells into the mouse (pg 3078, last 3 lines) as required in claims 33 and 40. 
The human CD34+ of Billerbeck differentiated into CD14+ cells which is equivalent to “CD14+ macrophages” as required in claim 34 (pg 3079, col. 1, last full para). 
The NSG mouse expressing human SCF, GMCSF and IL3 containing human CD34+ described by Billerbeck inherently obtained higher amounts of CD14+ macrophages and CD56+ NK cells as compared to NSG mice as encompassed by claims 34-37 as expressly shown by applicants in the SGM3 mice Fig. 2A-2E. 
Billerbeck and Flavell irradiated the mouse which is equivalent to “conditioning” as required in claims 38 and 39. 
Response to arguments
Applicants argue those of skill would not expect “markedly increased development and maintenance of mature, functional, human CD14+ macrophages capable of responding to external Toll-like receptor agonists (e.g., lipopolysaccharide (LPS)). Applicants’ argument is not persuasive. The claim merely requires the mouse “supports the development of a higher number of human CD14+ macrophages”. This is expressly taught by Billerbeck on pg 3079, col. 1, last full para. Claim 27 does not require the CD14+ macrophages respond to LPS; it merely requires the mouse “exhibits a functional human immune response to” LPS. However, the CD14+ cells described by Billerbeck inherently MUST respond to LPS because they are human CD14+ cells. 
Applicants point to Svoboda (2019) (pg 6 of the response, line 4; citation 6; pg 7 of the response; citation 14, Fig. 1C1-1C5). Applicants’ argument is not persuasive. Svoboda differentiated induced pluripotent stem (iPS) cells into microglia and transplanted the microglia into mice; this concept is not part of applicants’ disclosure. Svoboda did not transplant CD34+ cells as claimed. Svodoba taught the induced microglia were 88% CD14+CD16+ cells (pg 25295, Fig. 1 caption) but does not teach the CD34+ cells differentiate into CD14+ macrophages as encompassed by claim 27 or 37. 
Applicants argue Fig. 16, 4th col. Of Flavell taught mice expressing hCSF1 did not support CD14+ macrophages. Applicants’ argument is not persuasive because Billerbeck taught CD34+ cells differentiated into CD14+ cells in NSG mice on pg 3079, col. 1, last full para. Furthermore, the 4th col. of Fig. 16 is labeled “RG M-CSFh/b”; NK cells were “ND”, i.e. not done. 
Applicants argue more CD14+ macrophages and CD56+ NK cells differentiate from the human CD34+ cells after transplantation into the immunodeficient mouse expressing hSCF, hGM-CSF, hIL3, and hCSF1 claimed than an immunodeficient mouse expressing hSCF, hGM-CSF, and hIL3, but not hCSF1. Applicants’ argument is not persuasive. The claims make no such requirement. Claim 27, 37 requires the mouse supports engraftment of human CD34+ cells and development of a higher number of CD14+ macrophages and CD56+ NK cells. The immunodeficient NSG mouse expressing hSCF, hGM-CSF, and hIL3, but not hCSF1 described by Billerbeck supports engraftment of CD34+ cells and development of a higher number of CD14+ macrophages and CD56+ NK cells than a wild-type mouse or an NSG mouse that does not express hSCF, hGM-CSF, and hIL3. 
Applicants argue the human CD14+ macrophages and CD56+ NK cells respond to LSP and point to Fig. 2A-2E discussed in Example 2. Applicants appear to be arguing the immune response to LSP in the immunodeficient mouse expressing hSCF, hGM-CSF, hIL3, and hCSF1 claimed was “unexpectedly” greater than an immunodeficient mouse expressing hSCF, hGM-CSF, and hIL3, but not hCSF1. Applicants’ argument is not persuasive. First, the argument of “unexpected results” is not fully realized. Applicants tested the immune response to LPS in immunodeficient NSG mice expressing hSCF, hGM-CSF, hIL3, and hCSF1 (NSG-Quad) and in immunodeficient mice expressing hSCF, hGM-CSF, and hIL3, but not hCSF1 (NSG-SGM3 hemizygous and homozygous mice) (Example 2, pg 60). SGM3 mice expressed IL8, IL1β, hTNF, IL6 at similar, slightly lower levels as compared to Quad mice. There is no reasonable indication that the slight increase observed in Quad mice as compared to SGM3 mice was synergistic or “unexpected”. Furthermore, the claims are not limited to NSG mice which also have inactivated IL2rg genes. And it is not readily apparent the results in Fig. 2 apply to any immunodeficient mice that express human SCF, GMCSF, IL3 and CSF1 as broadly encompassed by claims 27 and 37 because they are limited to NSG mice that express human SCF, GMCSF, IL3 and CSF1. 

B) Claims 27-30, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Billerbeck (Blood, 2011, Vol. 117, No. 11, pg 3076-3086) in view of Huang (WO 2001/15521). 
Billerbeck crossed NOD.Cg-PrkdcscidTg(hSCF/hGM-CSF/hIL3) mice onto an NSG background (pg 3077, col. 1, “Mice”) which is equivalent to a mouse whose genome comprises nucleic acid sequences encoding hSCF, hGM-CSF and hIL3 as required in claim 27, 37. The NSG background makes them “immunodeficient” as required in claim 27, 37. 
Billerbeck did not teach the mouse genome comprised a nucleic acid sequence encoding hCSF1 as required in claim 27, 37. 
However, Huang taught a mouse expressing hSCF/hCSF1/hGM-CSF/hIL6 given human HSCs (Example 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a NSG-hSCF/hGM-CSF/hIL3 mouse described by Billerbeck and have it express hCSF1 and hIL6 as described by Flavell. Those of ordinary skill in the art at the time of filing would have been motivated to more closely reflect the human cytokines that control HSC growth and differentiation, thereby increasing the humanization of the mouse. 
The NSG background is a NOD background as required in claim 28.
The mice of Billerbeck were crossed on to the NSG background (pg 3077, “Mice”) which lack functional IL2rg and Prkdc genes (see original claim 2) as required in claims 29 and 32. 
The Prkdcscid background in NSG mice causes the mice to lack a functional Prkdc gene and not express functional Prkdc as required in claim 30. 
Billerbeck introduced human CD34+ cells into the mouse (pg 3078, last 3 lines) as required in claims 33 and 40. Huang also introduced human CD34+ cells into the mouse (pg 42). 
The human CD34+ of Billerbeck differentiated into CD14+ cells which is equivalent to “CD14+ macrophages” as required in claim 34 (pg 3079, col. 1, last full para). 
The NSG mouse expressing human SCF, GMCSF and IL3 containing human CD34+ described by Billerbeck inherently obtained higher amounts of CD14+ macrophages and CD56+ NK cells as compared to NSG mice as encompassed by claims 34-37 as expressly shown by applicants in the SGM3 mice Fig. 2A-2E. 
Billerbeck irradiated the mouse which is equivalent to “conditioning” as required in claims 38 and 39. 
Response to arguments
Applicants’ argue Huang simply describes other mouse strains expressing a different combination of cytokines, that none of the references specifically teach the combination of cytokines claimed, and that the results are unexpected. Applicants’ argument is not persuasive for reasons set forth above. Billerbeck taught a NSG-hSCF/hGM-CSF/hIL3 mouse and Huang taught a hSCF/hCSF1/hGM-CSF/hIL6 mouse, and it would have been obvious to those of ordinary skill in the art at the time of filing to have the NSG-hSCF/hGM-CSF/hIL3 express hCSF1 and hIL6 as described by Flavell to more closely reflect the human cytokines that control HSC growth and differentiation, thereby increasing the humanization of the mouse. 
This argument does not include any “unexpected results” analysis. 

C) Claims 31, 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Billerbeck (Blood, 2011, Vol. 117, No. 11, pg 3076-3086) in view of Flavell (WO 2014/039782) as applied to claims 27-30, 32-40 and further in view of Bernett (2019/0016778, EFD = 6-30-17) and Kwant-Mitchell (PLoS, 2009, Vol. 4, No. 12, e8379). 
The effective filing date of claim 42 is 9-29-17, the filing date of 62/565783. Application 62/428131 did not teach administering human tumors to the mice, administering a test substance, and assaying the response of the tumor to the test substance. 
The combined teachings of Billerbeck and Flavell taught an NSG mouse expressing hSCF/hGM-CSF/hIL3/hCSF1 engrafted with human CD34+ cells capable of differentiating into CD14+ macrophages and CD56+ NK cells in the mouse for reasons set forth above. This covers claims 27-30, 32-40. 
The combined teachings of Billerbeck and Flavell did not teach administering human tumor cells to the mouse as required in claims 31, 41, 42. 
However, mouse models of tumor challenge and methods of using them to screen for anti-tumor compounds was well-known in the art as described by Bernett (para 642) and Kwant-Mitchell (pg 3 and throughout). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an NSG mouse expressing hSCF/hGM-CSF/hIL3/hCSF1 engrafted with human CD34+ cells as described by the combined teachings of Billerbeck and Flavell and administering human tumors as described by Bernett and Kwant-Mitchell. Those of ordinary skill in the art at the time of filing would have been motivated to do so to model human tumors in a mouse with a highly humanized immune system. 
Those of skill would have had a reasonable expectation of successfully administering human tumor into a mouse as shown by Bernett and Kwant-Mitchell. 
Claim 43 has been included because Bernett screened compounds in the mice with human tumor (para 642). 
Claim 44 has been included because Bernett screened compounds in the mice with human tumor to determine whether they were “anti-cancer” (para 642). 
Claims 45 and 46 have been included because Bernett screened immune checkpoint inhibitor IL15/Rα-Fc antibody fusion proteins in the mice with human tumor (para 642). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D) Claims 27-30, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Billerbeck (Blood, 2011, Vol. 117, No. 11, pg 3076-3086) in view of Huang (WO 2001/15521) as applied to claims 27-30, 32-40 and further in view of Bernett (2019/0016778, EFD = 6-30-17) and Kwant-Mitchell (PLoS, 2009, Vol. 4, No. 12, e8379). 
The effective filing date of claim 42 is 9-29-17, the filing date of 62/565783. Application 62/428131 did not teach administering human tumors to the mice, administering a test substance, and assaying the response of the tumor to the test substance. 
The combined teachings of Billerbeck and Huang taught an NSG mouse expressing hSCF/hGM-CSF/hIL3/hCSF1 engrafted with human CD34+ cells capable of differentiating into CD14+ macrophages and CD56+ NK cells in the mouse for reasons set forth above. This covers claims 27-30, 32-40. 
The combined teachings of Billerbeck and Huang did not teach administering human tumor cells to the mouse as required in claims 31, 41, 42. 
However, mouse models of tumor challenge and methods of using them to screen for anti-tumor compounds was well-known in the art as described by Bernett (para 642) and Kwant-Mitchell (pg 3 and throughout). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an NSG mouse expressing hSCF/hGM-CSF/hIL3/hCSF1 engrafted with human CD34+ cells as described by the combined teachings of Billerbeck and Huang and administering human tumors as described by Bernett and Kwant-Mitchell. Those of ordinary skill in the art at the time of filing would have been motivated to do so to model human tumors in a mouse with a highly humanized immune system. 
Those of skill would have had a reasonable expectation of successfully administering human tumor into a mouse as shown by Bernett and Kwant-Mitchell. 
Claim 43 has been included because Bernett screened compounds in the mice with human tumor (para 642). 
Claim 44 has been included because Bernett screened compounds in the mice with human tumor to determine whether they were “anti-cancer” (para 642). 
Claims 45 and 46 have been included because Bernett screened immune checkpoint inhibitor IL15/Rα-Fc antibody fusion proteins in the mice with human tumor (para 642). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The rejection of claims 7 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn because the claims have been canceled. 
Claims 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 36 and 37 require a mouse comprising human CD14+ macrophages and CD56+ NK cells. This encompasses administering human macrophages and NK cells into the mouse or administering human CD34+ into the mouse and allowing them to differentiate into macrophages and NK cells. The specification, on the other hand, is limited to administering human CD34+ into the mouse and allowing them to differentiate into macrophages and NK cells. The scope claimed was not explicitly contemplated in the original disclosure. Nor was it implied because there is no mention of direct injection of administering human CD34+ into the mouse and allowing them to differentiate into human macrophages and NK cells as encompassed by claims 36 and 37. Accordingly, the concept lacks written description. Claims 38 and 39 have been included because they are dependent upon claim 37. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632